IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  July 11, 2008
                               No. 07-50949
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GONZALO VIDAURRI

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:05-CR-680-3


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Gonzalo Vidaurri has appealed his jury conviction of conspiracy to possess
with intent to distribute cocaine, possession with intent to distribute cocaine,
and aiding and abetting. Vidaurri contends that the evidence was insufficient
to prove his guilt beyond a reasonable doubt. Vidaurri complains that he was
convicted on the basis of circumstantial evidence only and that the Government
did not prove that he knew of the cocaine distribution venture.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50949

      Vidaurri did not move the district court for a judgment of acquittal.
Accordingly, his “challenge to evidence sufficiency is reviewed only for a manifest
miscarriage of justice—the record must be devoid of evidence of guilt or the
evidence must be so tenuous that a conviction is shocking.” United States v.
Avants, 367 F.3d 433, 449 (5th Cir. 2004). Vidaurri’s post-arrest statements and
the circumstances surrounding his arrest provide proof of his guilty knowledge
and his participation in the conspiracy. See United States v. Maltos, 985 F.2d
743, 746 (5th Cir. 1992). The conviction is
      AFFIRMED.




                                        2